Citation Nr: 0431592	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  97-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to a compensable evaluation for bilateral 
knee arthralgia.

4.  Entitlement to the assignment of an increased evaluation 
for irritable bowel syndrome, evaluated as noncompensable 
prior to November 27, 2002, and 10 percent disabling, 
effective November 27, 2002.

5.  Entitlement to the assignment of an increased evaluation 
for maxillary sinusitis, evaluated as noncompensable prior to 
May 27, 1997, and 10 percent disabling, effective May 27, 
1997. 

6.  Entitlement to an increased evaluation for a compression 
fracture at T-11 with a wedge deformity of the anterior 
vertebral body, currently rated as 20 percent disabling.

7.  Entitlement to an increased evaluation for pes cavus, 
currently rated as 10 percent disabling.

8.  Entitlement to an increased evaluation for a left 
varicocele, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney 
at law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from June 1984 to May 1996.

The veteran's appeal originally arose from rating decisions 
in December 1996 and February 1998 by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Lincoln, 
Nebraska.  

This matter comes before the Board of Veterans' Appeals 
(Board) by two orders of the United States Court of Appeals 
for Veterans Claims (Court).  The first, dated in March 2001, 
vacated that part of an October 2000 Board decision that 
denied those issues underlying the issues listed on the title 
page of this decision, and remanded the case for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

In accordance with the Court's March 2001 order, in August 
2002 the Board issued a decision denying service connection 
for hearing loss and ratings in excess of 10 percent for pes 
cavus and a left varicocele; the remaining issues on appeal 
were remanded to the RO for additional development.  

The Court's second order, dated in February 2003, vacated the 
August 2002 Board decision for consideration of the VCAA.  In 
accordance with this order, in June 2003 the Board remanded 
all the issues to the RO.  

An October 2003 rating decision assigned the veteran an 
evaluation of 10 percent for irritable bowel syndrome, 
effective November 27, 2002.  This rating decision also 
granted service connection for a skin condition, diagnosed as 
tinea cruris, and a skin condition diagnosed as intertrigo.  
Each skin evaluation was noncompensable and the effective 
date for each grant was June 1, 1996.  Although the veteran 
submitted a timely notice of disagreement and the RO sent him 
a statement of the case (SOC), he has not yet submitted a 
substantive appeal.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issue of entitlement to an increased 
evaluation for a skin disability diagnosed as tinea cruris 
and intertrigo is not before the Board.  

In August 2003 correspondence, the veteran withdrew a claim 
for entitlement to service connection for defective vision.  

The issue of entitlement to the assignment of an increased 
evaluation for maxillary sinusitis, evaluated as 
noncompensable prior to May 27, 1997, and 10 percent 
disabling, effective May 27, 1997, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the veteran 
does not currently have a hearing loss disability in either 
ear, as defined by the applicable VA regulation.

3.  The competent medical evidence shows that the veteran 
does not have a current diagnosis of a disability of either 
ankle.  

4.  The competent medical evidence indicates that the 
veteran's bilateral knee disorder is manifested by 
intermittent pain, tenderness, and crepitus, and some 
limitation of flexion; there is no X-ray evidence of 
arthritis or clinical evidence of limitation of extension, 
swelling or effusion into the joint, flexion limited to more 
than 115 degrees, instability or subluxation.  

5.  The competent medical evidence indicates that prior to 
November 27, 2002, the veteran's irritable bowel syndrome 
resulted in moderate symptoms, but no more than moderate, 
with frequent disturbances of bowel function and abdominal 
distress.

6.  The competent medical evidence indicates that on and 
after November 27, 2002, the veteran's irritable bowel 
syndrome has resulted in severe symptoms, with alternating 
diarrhea and constipation.  

7.  The competent medical evidence indicates that the 
veteran's thoracic spine disability results in pain, some 
limitation of motion, and a demonstrable deformity of a 
vertebral body; it does not result in cord involvement, the 
need for a neck brace, or muscle spasm.

8.  The competent medical evidence indicates that the 
veteran's pes cavus results in tenderness and pain, without 
limitation of dorsiflexion of the ankles to right angles.  

9.  The competent medical evidence indicates that the 
veteran's left varicocele results in tenderness and pain, but 
has not required a truss, reduction or surgery.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309, 3.385 (2004).

2.  Entitlement to service connection for a bilateral ankle 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).

3.  The criteria for a compensable rating for arthralgia of 
either knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-
5003, 5257, 5260, 5261 (2004).

4.  The criteria for a 10 percent rating for irritable bowel 
syndrome, from June 1, 1996 through November 26, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7319 (2004).

5.  The criteria for a 30 percent evaluation for irritable 
bowel syndrome, effective from November 27, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7319 (2004).

6.  The criteria for a rating in excess of 20 percent for 
residuals of a compression fracture at T-11, with a wedge 
deformity of the anterior vertebral body, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5291 (prior to 
September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (from September 26, 2003).

7.  The criteria for a rating in excess of 10 percent for pes 
cavus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2004).

8.  The criteria for a rating in excess of 10 percent for a 
left varicocele is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7338 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claims prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the December 1996 and February 1998 rating 
decisions, an August 1997 statement of the case (SOC), an 
October 2003 rating decision assigning a 10 percent 
evaluation for irritable bowel syndrome (effective November 
27, 2002), and various supplemental statements of the case 
(SSOCs) adequately informed him of the information and 
evidence needed to substantiate all aspects of his claims.  
An October 2003 SSOC and a July 2003 VCAA notice letter 
informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the December 1996 and 
February 1998 rating decisions on appeal; however, the rating 
decisions on appeal were entered before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of  the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see O.G.C. 
Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the July 2003 VCAA notice letter, the RO requested the 
veteran to "[p]lease submit or make us aware of any 
additional evidence regarding your appeal."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all available service medical 
records, and all indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that VA has conducted examinations throughout 
the appeal period, including in November 2002 and September 
2003, with regard to the veteran's service-connected 
bilateral knee arthralgia, irritable bowel syndrome, thoracic 
spine disability, pes cavus and left varicocele.  The Board 
finds that the relevant medical evidence of record, to 
include the November 2002 and September 2003 VA examination 
reports and the veteran's treatment records, contains 
sufficient detail to make a decision on these claims; the 
examinations were adequate for rating purposes.  Thus, there 
is no duty to provide additional examination with regard to 
these issues.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Turning to the veteran's claims for service connection for 
bilateral hearing loss and bilateral ankle disability, the 
Board notes that the competent medical evidence fails to 
reveal a current hearing loss disability, as defined by the 
applicable VA regulation (38 C.F.R. § 3.385), or a diagnosis 
of a current disability of either ankle.  The veteran has 
been afforded several examinations in recent years and these 
evaluations have ruled out a diagnosis of either claimed 
disorder.  Under this circumstance, there is no duty to 
provide an examination or opinion with regard to the 
veteran's claims for service connection for bilateral hearing 
loss and bilateral ankle disability.  Id; Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The Board further notes that during the pendency of his 
claims the appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran contends that he suffers from hearing loss and a 
bilateral ankle disorder as a result of his active service.  
He also contends that the evaluations assigned for his 
bilateral knee arthralgia, irritable bowel syndrome, 
compression fracture at T-11 with a wedge deformity of the 
anterior vertebral body, pes cavus and a left varicocele do 
not adequately reflect the severity of those disabilities.  

The record before the Board contains service medical records 
and post-service VA and private medical records, which will 
be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran' was on active duty from June 1984 to May 1996.  
The service medical records include complaints of a hearing 
distortion during the years 1987 to 1990.  During his years 
of service, the veteran underwent many audiograms to evaluate 
his hearing, all of which showed the veteran had normal 
hearing by VA standards, except for a July 1991 retirement 
examination report, which showed that the pure tone air 
conduction thresholds in the right ear at 500, 1,000, 2,000, 
3,000 and 4,000 hertz were 10, 10, 10, 15 and 40 decibels.  
The pure tone air conduction thresholds in the left ear at 
the same frequencies were 5, 5, 5, 20 and 50 decibels.  

The service medical records include a June 1991 treatment 
record showing the veteran was seen for complaints of left 
foot pain.  Tenderness was elicited upon palpation of the 
left foot.  A November 1993 podiatry consultation report 
shows that he complained of right ankle pain and locking at 
90 degrees while ambulating.  The provisional diagnoses were 
ankle pain and locking by history and rule out tendonitis.  
An examination of the ankle was made and the assessment was 
midfoot pain of unknown etiology.  A contemporaneous 
radiology report of the right ankle revealed no evidence of a 
fracture or dislocation, the ankle mortise appeared intact, 
and there was no evidence of arthritic or inflammatory 
change.  The conclusion was normal ankle.

Turing to post-service medical records, the VA claims file 
contains VA and private treatment reports, as well as reports 
of VA examinations.  

An August 1996 VA general medical examination report notes 
the veteran's history of having knee pain since 1993, with no 
history of surgery or arthroscopy.  Range of motion was to 
115 degrees of flexion for the right knee and 100 degrees of 
flexion for the left knee.  X-rays of both knees were noted 
to be within normal limits.  The relevant diagnosis was 
arthralgia of both knees.  A contemporaneous VA radiology 
report revealed no abnormalities of the soft tissues or 
regional bony structures, and there was no joint effusion 
visible.  The study was described as normal.

The August 1996 VA general medical examination report notes 
that the veteran had an eight year history of irritable bowel 
syndrome, with considerable flatulence, cramping every 8 to 
10 hours, and abdominal distress twice weekly.  He denied 
diarrhea, but he indicated that constipation was an ongoing 
problem.  The relevant diagnosis was irritable bowel 
syndrome.  A barium enema X-ray examination of the lower 
gastrointestinal tract was normal.

The August 1996 VA general medical examination report 
included range of motion of the lumbar spine as follows: 
forward flexion was to 60 degrees; backward extension to 10 
degrees; lateral flexion to 20 degrees to right and left; and 
lateral rotation was to 30 degrees to the right and left.  
The relevant diagnosis was X- ray evidence of a compression 
deformity at T-11, likely an old compression fracture.

The August 1996 VA general medical examination report notes 
the veteran's history of bilateral ankle pain.  An 
examination of the ankles revealed dorsiflexion to 10 degrees 
and plantar flexion to 40 degrees, and the X-rays of the 
ankles were noted to be within normal limits.  The diagnosis 
was chronic bilateral ankle sprains.  A contemporaneous 
radiology report revealed the bilateral ankle mortise to be 
within normal limits, that there were no soft tissue 
abnormalities, no evidence of recent or old fractures, and no 
changes consistent with arthritis were visible; the ankles 
were described as normal.

An August 1996 VA radiology report revealed no evidence of 
fracture, soft tissue abnormality, or other abnormality of 
the feet.

The report of a VA audiological evaluation in October 1996 
showed that the pure tone air conduction thresholds in the 
right ear at 500, 1,000, 2,000, 3,000 and 4,000 hertz were 0, 
0, 5, -5 and 15 decibels.  The pure tone air conduction 
thresholds in the left ear at the same frequencies were 0, 
10, 0, 5 and 15 decibels.  Speech discrimination, as measured 
by the Maryland CNC Test, was 96 percent in the right ear and 
100 percent in the left ear.

An October 1996 VA report of an examination of the veteran's 
testes recites the veteran's medical history relevant to his 
varicocele and complaints of testicular pain.  Objectively, 
there was no evidence of any left-side testicular atrophy, 
although the varicocele was palpable with some vascular 
venous distention.  The diagnosis was left varicocele with 
pain and tenderness noted.

An October 1996 VA podiatry examination report did not 
include any complaints or findings relevant to the ankle.  It 
includes a review of the veteran's bilateral foot problems in 
service and notes the veteran's complaints of having pain 
daily, particularly at the arches, and swelling.  With arch 
supports he could stand as long as 30 minutes, but he could 
only stand for 15 minutes without arch supports. Objectively, 
an elevated arch was noted.  Appearance was normal, there was 
no deformity or problems with gait, and function appeared to 
be okay.  He could rise on his heels and toes, but he did 
have pain on squatting and on pronation at about 45 degrees, 
bilaterally.  There were no secondary skin or vascular 
changes observed. The diagnosis was pes cavus deformity of 
the feet. 

A March 1997 VA spine examination report notes the veteran's 
complaints of worsening back problems, manifested by a dull 
ache every day, morning stiffness, and increased pain with 
bending and twisting.  There was no radiation of pain, 
weakness, or numbness down the legs.  Objectively, there were 
no postural abnormalities, no fixed deformity, and the 
musculature of the back was normal. There was some tenderness 
elicited with palpation to the mid-thoracic and lower 
thoracic spine.  Range of motion testing demonstrated the 
following: forward flexion to 60 degrees, with complaints of 
stiffness and soreness; backward extension to 10 degrees; 
left lateral flexion to 15 degrees and right lateral flexion 
to 12 degrees, both associated with complaints of pain and 
wincing at the extremes of range of motion; and right and 
left rotation to 20 degrees, with complaints of pain. The 
examiner specifically opined that there was evidence of pain 
on motion.  The examiner commented that he had reviewed and 
compared the radiology reports from August 1996, February 
1997, and March 1997, and opined that there was no 
compression deformity at T-11.  The relevant diagnosis was 
low back pain secondary to musculo-ligamentous strain.  The 
examiner further commented that although he did not believe 
that the veteran's service-connected back disability was 
related to an old compression fracture, he was nevertheless 
convinced that the veteran's back disability is service-
connected.

A March 1997 VA intestinal examination report recounts the 
veteran's history of rectal bleeding due to fissures.  He 
complained of mid-abdominal pain three or four times a week 
and a significant amount of gas, but it did not appear to be 
associated with constipation or diarrhea, although he had 
constipation on occasion.  The relevant diagnosis was 
"[a]bdominal pain of unknown etiology.  This certainly is 
consistent with irritable bowel syndrome."  A September 1998 
addendum to the VA stomach/duodenum and intestine examination 
reports states that "[b]ased upon this gentleman's previous 
complaints, irritable bowel syndrome is most likely."

A November 1997 VA intestinal examination report recites the 
veteran's complaints of upper abdominal distress with 
substernal heartburn about two or three times a week, which 
improved with Tums or Rolaids, as well as a more constant, 
gassy and crampy pain in the mid-  to lower abdomen.  Bowel 
movements were reported to be regular; the veteran denied 
diarrhea, but he indicated that he had occasional 
constipation.  The diagnoses were irritable bowel syndrome, 
upper abdominal discomfort, and heartburn probably consistent 
with acid-pepsin disease.

The report of a VA audiological evaluation in November 1997 
showed that the pure tone air conduction thresholds in the 
right ear at 500, 1,000, 2,000, 3,000 and 4,000 hertz were 0, 
5, 5, 10 and 25 decibels.  The pure tone air conduction 
thresholds in the left ear at the same frequencies were 0, 5, 
-5, 0 and 15 decibels.  Speech discrimination, as measured by 
the Maryland CNC Test, was 100 percent in the right ear and 
100 percent in the left ear.

A November 1997 VA podiatry examination report notes that the 
ankles were nontender and without swelling or erythema.  
Dorsiflexion was 20 degrees on the right and left, while 
plantar flexion was 17 degrees on the right and 16 degrees on 
the left.  There was no diagnosis relevant to the ankles.  

The November 1997 VA podiatry examination report also notes 
that the veteran complained of pain across the dorsa of both 
feet when weight bearing only.  It was noted that he had pain 
with any walking and could not run, but he was able to walk 
nonetheless.  It was further reported that the veteran had 
stiffness and fatigue the longer he walked, and that the pain 
progressively worsened, but he denied using crutches or 
braces.  Objectively, the skin appeared normal, as did his 
gait and station.  He could stand on his toes and heels, 
although there was difficulty in squatting.  Pain was 
associated with standing on his toes and during squatting. 
There was tenderness over the dorsa of the feet along the 
metatarso-phalangeal joints and proximal to that along the 
phalanges.  There was no tenderness other than over the 
dorsum of the foot, there were no significant callous 
formations.  The ankles showed no swelling or erythema, and 
were nontender.  The arches were high bilaterally.  
Dorsiflexion was to 20 degrees on the right and left, while 
plantar flexion was to 17 degrees on the right and to 16 
degrees on the left.  The diagnoses were chronic forefoot 
pain and high arch.

A November 1997 VA orthopedic examination report notes that 
the veteran's claims file was reviewed and recites the 
veteran's complaints of chronic pain and discomfort 
concerning his knees.  Objectively, the knees showed no 
erythema or effusion.  There was tenderness medially in both 
knees along the edge of the patella. Range of motion was 
measured to 0 degrees of extension and to 115 degrees of 
flexion.  There was no crepitus or instability.  The 
diagnosis was bilateral knee pain, probably secondary to 
chondromalacia patella.

A November 1997 VA spine examination report notes that the 
claims file was reviewed.  The veteran complained of 
increasing back pain; pain with motion on use; fatigue, 
weakness, and incoordination associated with flare-ups; but 
denied any radicular pain or leg weakness.  Objectively, the 
spine was tender at T-11 and T-12, straight leg raising was 
negative, and there was no fixed deformity or muscle spasm.  
Forward flexion was to 55 degrees with complaints of pain, 
right and left lateral flexion was to 8 degrees, rotation to 
the right and left was to 15 degrees, and backward extension 
was to 8 degrees.  The diagnoses were lumbosacral area low 
back pain probably due to musculo-ligamentous strain; and one 
radiology report of a T-11 compression fracture not confirmed 
by a later radiology report.
A November 1997 VA genitourinary examination report indicates 
that the claims file was reviewed with respect to the 
veteran's history of having a varicocele.  The veteran 
claimed that his testicles were always tender and 
occasionally ached, and he had episodes of severe pain for 
minutes at a time.  Objectively, the veteran's left testicle 
was exquisitely tender.  The diagnoses were status post 
varicocelectomy, and left scrotal swelling consistent with a 
varicocele, markedly tender.

The report of a VA audiological evaluation in August 1998 
provides that the pure tone air conduction thresholds in the 
right ear at 500, 1,000, 2,000, 3,000 and 4,000 hertz were 5, 
5, 5, 5 and 30 decibels.  The pure tone air conduction 
thresholds in the left ear at the same frequencies were 0, 5, 
0, 5 and 10 decibels.  Speech discrimination, as measured by 
the Maryland CNC Test, was 94 percent in the right ear and 
100 percent in the left ear.

An August 1998 VA orthopedic examination report recounts the 
veteran's complaints of bilateral knee pain accompanied by 
increased pain with walking and squatting, as well as popping 
and snapping.  The veteran reported using Ibuprofen for pain, 
and said that flare-ups occurred with strenuous activity.  
During flare-ups there was no functional impairment, as the 
veteran did not use crutches, braces, canes, or special 
shoes.  His knees did not interfere with his usual occupation 
or daily activities.  Objectively, there was no soft tissue 
swelling or discoloration. Range of motion was to 140 degrees 
of flexion and to zero degrees of extension. There was no 
gross ligamentous injury to either knee, no derangement was 
noted, and McMurray's test was negative.  The diagnosis was 
intermittent muscular strain to both knees.  The examiner 
further commented that the veteran ambulated without 
difficulty and that repeated flexion and extension of the 
knees did not result in decreased ranges of motion.

An August 1998 VA genitourinary examination report notes that 
the veteran reported that his sexual function was unimpaired.  
On physical examination, the left testicle was much larger 
than the right testicle, and was slightly uncomfortable.  The 
examiner commented that it appeared there is a varicocele 
present, and that he might also have a hydrocele.  The 
diagnosis was recurrence of a left varicocele, as well as 
numerous involuntary emissions of prostate versus seminal 
fluid.
It was reported upon an August 1998 VA gastrointestinal 
examination that the veteran complained of an upset stomach 
and belching of three years' duration, which was occasionally 
relieved by Tums and Pepto-Bismol.  He also gave a history of 
intermittent diarrhea and constipation, as well as episodes 
of abdominal distention, but there were no complaints of 
colic, nausea, or vomiting.  Objectively, there were no signs 
of anemia, or of pain or tenderness in the abdomen.  The 
diagnosis was "[e]pisodes of intermittent gastritis with 
occasional hematemesis and a history of fissures [and] skin 
tags.  It sounds as though he may have some component of an 
irritable bowel disease."

An August 1998 VA intestine examination notes that the 
complaints were similar to those mentioned in the 
contemporaneous stomach and duodenum examination.  The 
veteran complained of having episodes of diarrhea and 
constipation, but no nausea or vomiting.  Physical 
examination revealed no evidence of malnutrition, anemia, or 
other disability, and there was no abdominal pain.  The 
diagnosis was as follows: "The possibility of irritable bowel 
syndrome cannot be excluded."

An August 1998 VA spine examination report recounts the 
veteran's current complaints of daily back pain and 
stiffness, as well as flare-ups once a month that did not 
cause functional impairment.  Range of motion testing 
revealed that although he could forward flex between zero 
degrees and 80 degrees, it was difficult.  Posterior 
extension was from zero degrees to 20 degrees, right and left 
lateral flexion was from zero degrees to 20 degrees, and 
right and left rotation was from zero degrees to 25 degrees.  
The spine was not observed to be painful on motion, and there 
was no fatigue, weakness, lack of endurance following 
repetitive maneuvers, spasm or tenderness.  There were no 
postural abnormalities or fixed deformity, the musculature of 
the back was strong, and no neurological abnormalities were 
noted.  The diagnosis was intermittent muscular back strain 
with an old T-11 wedge compression fracture.

An August 1998 VA podiatry examination report notes the 
veteran's history and complaints of bilateral foot pain, 
weakness, stiffness and swelling.  Pain occurred daily.  The 
veteran also took Motrin and wore shoe inserts, which helped 
to relieve his symptoms.  Flare-ups occurred two or three 
times a week, which were alleviated by getting off his feet, 
although functional impairment associated with such flare-ups 
was denied by the veteran.  The veteran stated that his usual 
occupation and daily activities were not affected.  
Objectively, the veteran had strong appearing feet with no 
evidence of flatfeet or any arch deformities.  His posture on 
standing, sitting, and rising on his heels and toes was 
unremarkable.  There were no skin or vascular changes and the 
joints of the feet were not observed to be painful.  There 
was no evidence of hammertoe or claw foot deformity.  The 
diagnosis was intermittent muscular strain in both feet.

The report of a November 2002 VA orthopedic examination 
provides that the examiner reviewed the veteran's claims file 
and X-ray reports.  The veteran complained that he had a 
dull, intermittent ache of the low back that bothered him on 
a daily basis.  It was intermingled with occasional sharp 
exacerbations of pain brought on by sneezing episodes.  He 
had some stiffness in the thoracolumbar pine.  The veteran's 
pain was located in the thoracolumbar junction, remained in 
the midline of the spine, and involved his paravertebral 
musculature but did not radiate into his lower extremities.  
The intensity was 5/10 at its worst (when sneezing) and was 
exacerbated by bending, twisting, moving and prolonged 
walking.  Ibuprofen released his pain but led to stomach 
discomfort.  He denied numbness and weakness in the lower 
extremities.  He had been going to a therapist to increase 
his range of motion and stretch his lower back and parapelvic 
muscles.  

The veteran also complained of bilateral knee pain, with the 
right greater than the left.  He had occasional crepitus that 
he believed was localized to the anterior knee at the 
patellofemoral joint.  The pain was sharp as well as a dull 
ache localized to the anterior knee at the patellofemoral 
joint.  There was no radiation of the pain, and its intensity 
was 2/10.  The pain was brought on by walking prolonged 
distances, as well as twisting of the knee as occurred when 
changing shoes or socks.  Ibuprofen did help the pain to a 
satisfactory degree but he was hesitant to take it in light 
of his stomach discomfort.  He had not had physical therapy 
lately for knee pain.  

The veteran also complained of more foot than true ankle 
discomfort.  He described the pain as sharp and localized to 
the dorsal of the foot at the mid-foot and reported that it 
did not radiate.  The intensity was 7/10 at its worst and was 
most noticed as start-up pain.  Ibuprofen had helped, but he 
had tried different shoes and inserts which had not relieved 
his pain significantly.  

On examination, the veteran's back showed no evidence of 
tenderness or swelling.  There was tenderness to palpation 
over the thoracolumbar junction and the upper lumbar spine in 
the midline.  There was some tenderness to palpation in the 
paravertebral musculatures in these regions.  Compression of 
these regions did not elicit radiating pain to the veteran's 
buttocks or lower extremities.  Lumbar flexion was to 85 
degrees, lateral bending was to 20 degrees bilaterally, and 
rotation was to 40 degrees bilaterally.  Right lateral 
bending and right rotation brought on more pain than those 
motions on the left.  Hyperextension of the spine was to 10 
degrees.  Repeated motions exacerbated the pain, especially 
when turning to the right with no weakness demonstrated.  
Repeated arising from a laying position did exacerbate the 
back pain on the first and second attempts.  The veteran had 
intact abdominal and patellar reflexes at 2/4 bilaterally.  
Strength of lower extremities was 5/5 and sensory examination 
of the bilateral lower extremities was normal.  

Physical examination of the veteran's knees showed no 
effusion.  There was tenderness to palpation that was mild 
over the patellofemoral joint.  The veteran was difficult to 
test due to his inability to completely relax, but it 
appeared that the veteran's patella was not restricted by 
lateral structures and did have sufficient medial excursion.  
Patella compression test did elicit some discomfort.  
McMurray's test was negative bilaterally, and anterior, 
posterior, varus and valgus stresses all had firm end points 
and no excessive translation.  There was no tenderness at the 
medial joint line, lateral joint line, or at the pes or 
peroneous regions.  Range of motion was full extension to 130 
degrees of flexion bilaterally.  

Physical examination of the veteran's ankles showed no 
evidence of excessive lateral or medial instability.  
Anterior Drawer's test showed no excessive translation.  
There was mild effusion around each ankle that was not 
excessive.  His medial and lateral tendon structures appeared 
to be nontender and had no pain against resistance.  He had 
minimal right anterior lateral ankle flexion pain.  Range of 
motion and gait were normal.  

Examination of the veteran's feet while standing showed 
possibly increased cavus on the right compared to the left.  
Palpation of the feet revealed tenderness in the interspace 
between the first and second metatarsal bases.  There was no 
tenderness of the medial arch and palpation of the posterior 
tibialis tendon revealed no tenderness.  

The resulting assessment was whole back pain, secondary to 
residual effects of T-11 compression fracture; bilateral 
patellofemoral pain syndrome; and bilateral foot pain, 
possible dynamic instability of the metatatarsals/lisfranc 
joint.  

The examiner noted that the veteran's pes cavus was difficult 
to asses and on gross physical examination did not appear go 
be excessive.  The examiner noted concern over the mid-foot, 
where the veteran's pain was greatest, and observed that the 
veteran might have a dynamic problem as X-rays did not show a 
problem.  Weight-bearing X-rays and a bone scan were 
necessary.  

The examiner also expressed the opinion that the veteran's T-
11 fracture continued to give him intermittent problems that 
were exacerbated by any kind of valsalva maneuvers.  

The examiner summarized that the veteran's bilateral knee 
arthralgia was due to his patellofemoral joint, and was 
probably due to patellofemoral joint syndrome.  X-rays showed 
some tiling of the patella.  There was no gross evidence of 
arthritis.

The report of a November 2002 VA gastrointestinal VA 
examination provides that the examiner had reviewed the 
veteran's claims file and his VA charts.  The veteran 
complained of symptoms that were worse than when he was 
examined in 1997 and 1998.  His primary care physician had 
started him on an unspecified medication about three months 
earlier that had improved his severe abdominal pain.  The 
veteran still had daily cramping in the mid-abdomen with 
increased belching and gas.  The symptoms were improved with 
a bowel movement.  He used over the counter medications for a 
constant pressure-like sensation, that was improved somewhat.  
His stools were anywhere from 2-4 a day, sometimes watery and 
loose and sometimes constipated.  His weight had been 275 
pounds several years earlier.  The veteran had no vomiting or 
hematemisis.  At work, the veteran had to leave the room 
frequently because of gas and diarrhea.  He had been late 
several times but had not missed any work.  The symptoms woke 
him up at night and occurred daily.  The veteran did not have 
anemia.  On physical examination, the veteran weighed 258 
pounds.  The veteran had fairly marked left lower quadrant 
tenderness accompanied by wincing.  The abdomen was soft and 
the bowel sounds were normal.  There was no evidence of 
anemia and the veteran was not debilitated.  The diagnosis 
was irritable bowel syndrome.  

The report of a September 2003 VA examination provides that 
the examiner reviewed the veteran's claims and VA files.  The 
veteran complained of a very large scrotum.  On physical 
examination, he had a very large, irregular left-sided 
varicocele that was very tender to palpation, and the left 
testicle was very tender.  The pertinent diagnosis was large 
left-sided varicocele.  In a comment, the examiner noted that 
the veteran's complaints had interfered with the veteran's 
sex life and job.  However, the context of the examiner's 
comments makes it clear that he was referring to a groin 
rash, not the veteran's varicocele.  

The report of an October 2003 VA podiatry examination 
provides that the examiner reviewed the veteran's prior VA 
Compensation and Pension examination reports.  The report 
sets forth the veteran's relevant medical history as well as 
the results of current physical examination.  The veteran 
complained of pain he described as 7/10 at its worst.  It was 
mostly present at start-up in the morning and when he arose 
from prolonged sitting.  It was exacerbated by repetitive 
activities or being on his feet all day.  He had recently 
decreased his running and time on his feet, and that had 
greatly relieved his pain but he still noticed it when he got 
out of bed.  He had tried anti-inflammatories which did help, 
but he did not want to be on them for a prolonged period of 
time.  

On physical examination, the veteran walked with a normal 
heel-toe gait.  The examiner could not elicit any tenderness 
on any part of the hind, mid- or forefoot.  Plantar- and 
dorsi-flexion were normal.  There was no effusion, medial and 
lateral tendon structures were normal and nontender, and the 
veteran might have had a slight pes cavus bilaterally but it 
was not dramatic.  

The assessment was overuse injury bilateral feet.  
Examination seemed normal, the examiner could not elicit any 
pain, and X-rays and bone scan were normal.  However, the 
veteran's history suggested a repetitive overuse injury in 
that whenever he increased his activity on his feet he had an 
increased amount of pain in the midfoot.  Currently he had no 
objective evidence of a continued problem.  

Legal Analysis 

Service Connection Claims

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including sensorineural hearing loss, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Bilateral Hearing Loss

Hearing loss disability for VA purposes is defined by 
regulation, and may be shown by the following: (1) when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater, or (2) when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or 
(3) when speech recognition using the Maryland CNC Test is 
less than 94% correct.  38 C.F.R. § 3.385 (2004).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.

VA examinations have failed to produce findings which would 
reflect bilateral hearing loss disability under any of the 
alternate criteria outlined above.  Accordingly, the veteran 
has not satisfied the threshold criterion of current 
disability with respect to his claim seeking service 
connection for bilateral hearing loss, and that claim must be 
denied.  

While a hearing loss disability as defined by 38 C.F.R. 
§ 3.385 was noted upon the veteran's 1991 separation 
examination, there is no post-service medical evidence of 
such disability of either ear.  The veteran has been afforded 
three post-service audiological examinations and all of these 
evaluations specifically ruled out a hearing loss disability 
within the meaning of the applicable VA regulation.

The Board recognizes the veteran's assertions that he has 
bilateral hearing loss.  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis of the degree of 
hearing loss required as demonstrated by audiological 
testing.  Espiritu, supra.  Thus, his own contentions do not 
constitute competent medical evidence of bilateral hearing 
loss for VA purposes.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer, 3 Vet. App. 223, 225 (1992).  As 
there is no evidence of a current diagnosis of hearing loss 
for VA compensation purposes in either ear, service 
connection is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Bilateral Ankle Disorder

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
bilateral ankle disorder.

The Board observes that the October 1996 VA examination 
provided a diagnosis of chronic bilateral ankle pain.  
However, it noted that the X-rays were within normal limits 
and described the ankles as normal.  There must be a 
diagnosed or identifiable underlying "disability" in order to 
establish a claim for service connection.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted"); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  While symptoms of 
pain have been reported, along with some mild effusion around 
each ankle on one occasion, VA examinations conducted in 
November 1997, August 1998, November 2002, and October 2003 
are negative for a diagnosis of a disability of either ankle.  
The report of the November 2002 VA examination provides that 
the veteran complained of more foot than true ankle 
discomfort and service connection is already in effect for a 
bilateral foot disability.  As with the claim for hearing 
loss, the Board finds that, in the absence of proof of a 
present disability, there can be no valid claim.  The Board's 
perusal of the record in this case shows no competent proof 
of a present disability of either ankle.  Accordingly, 
service connection for a claimed bilateral ankle disability 
must be denied.  Rabideau, supra; Brammer, supra.  

The Board recognizes the veteran's assertions that he has a 
bilateral ankle disorder.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis.  Espiritu, 
supra.  Thus, his own contentions do not constitute competent 
medical evidence of a bilateral ankle disorder.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra

Increased Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that when the veteran initiated his appeal of 
these increased evaluation claims, he was appealing the 
original assignments of disability evaluation following 
awards of service connection.  Thus, the severity of these 
disabilities are to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Bilateral Knee Arthralgia

The veteran's bilateral knee arthralgia is evaluated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2004).

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation.  Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation, and limitation of 
flexion of the knee to 15 degrees is rated 30 percent.  
Diagnostic Code 5260.  

Limitation of extension of a knee to 10 degrees is rated 10 
percent.  Limitation of extension to 15 degrees is rated 20 
percent, and limitation of extension to 20 degrees warrants a 
30 percent evaluation.  Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004. 

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. 
§ 4.71a.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

In this regard, slight recurrent subluxation or instability 
of the knee warrants a 10 percent evaluation.  Diagnostic 
Code 5257.

Based on a thorough review of the record, the Board finds 
that the evidence does not support a compensable rating for 
either knee disability.  While the veteran is rated by 
analogy to arthritis of the knees, which results in 
consideration of the range of motion codes for the knee 
(38 C.F.R. § 4.71a, Codes 5260, 5261), there is no X-ray 
evidence of arthritis of either knee.  X-ray examinations 
performed in recent years have specifically ruled out 
arthritis or any other underlying knee pathology.   VA 
examinations conducted in August 1996, November 1997 and 
November 2002 found that the veteran had no limitation of 
extension and from normal to only slight limitation of 
flexion of each knee.  The August 1998 VA examination found 
that the ranges of motion of the veteran's knees were normal.  
Thus, compensable evaluations under 5260 or 5261 are not 
warranted.  

The Board also notes that there was no objective evidence of 
instability or subluxation noted during the November 1997, 
August 1998 or November 2002 examinations.  Tests for 
stability of the knees performed during this time were 
normal.  Thus, a compensable rating is not warranted under 
Diagnostic Code 5257. 

The Board has considered the veteran's complaints of 
bilateral knee pain and acknowledges that he does have some 
limitation of flexion.  Nevertheless, the veteran's service 
connected bilateral knee arthralgia does not warrant a 
compensable rating for either knee based upon limitation of 
motion, even with consideration of sections 4.40 and 4.45 for 
functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The August 1998 VA examination provides that during 
flare-ups there was no functional impairment, the veteran's 
knees did not interfere with his usual occupation or daily 
activities, and repeated flexion and extension of the knees 
did not result in decreased ranges of motion.  The medical 
evidence, to include reports of more recent examinations, 
does not show that the veteran's pain results in additional 
limitation of flexion of either knee of less than 60 degrees 
(Diagnostic Code 5260) or limitation of extension of either 
knee to more than 5 degrees (Diagnostic Code 5261).  That is, 
there is no evidence of additional loss of motion due to pain 
supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of any of these symptoms, which 
result in additional loss of motion to a degree that would 
support a compensable rating under either range of motion 
code for either knee.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

Irritable Bowel Syndrome

The veteran's chronic irritable bowel or irritable colon 
syndrome is rated under 38 C.F.R. § 4.114, Diagnostic code 
7319.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
regulation at issue in the present case, codified at 38 
C.F.R. § 4.114, Diagnostic Codes 7319, cannot be construed to 
have retroactive effect unless its language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  By its terms the 
regulation is effective July 2, 2001, and it thus cannot be 
applied to the period prior to that date. However, none of 
the above cases or General Counsel opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  Thus, the rule that 
the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of 38 C.F.R. § 4.114, 
Diagnostic Code 7319, to the period on or after July 2, 2001, 
the effective date of the new regulation.  See VAOPGCPREC 3-
2000 (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change);  Cf. Dudnick v. Brown, 10 Vet. 
App. 79, 79-80 (1997) (applying "most favorable version rule" 
to periods both before and after effective date of new 
criteria pertaining to mental disorders).  Therefore, the 
Board will address (1) whether, for the period prior to July 
2, 2001, the veteran is entitled to a compensable rating 
under the old criteria and (2) whether, for the period on and 
after July 2, 2001, the veteran is entitled to a higher 
rating under either the old or the new criteria.

In the veteran's case, neither version is more advantageous 
to the veteran in that the criteria for evaluating irritable 
colon syndrome are identical in both the old and revised 
versions.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2000 
& 2001).  Hence, there is no due process bar for the Board to 
proceed with the appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Mild irritable colon syndrome, with disturbances of bowel 
function and occasional episodes of abdominal distress, 
warrants a noncompensable evaluation.  Moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
and abdominal distress warrants a 10 percent evaluation.  
Severe colon syndrome with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress, warrants a 30 percent evaluation.  Diagnostic Code 
7319.  

Based on a thorough review of the record, the Board finds 
that the evidence supports a 10 percent rating for irritable 
bowel syndrome, from June 1, 1996 through November 26, 2002.  

The November 1997 VA examination report shows that the 
veteran denied diarrhea and had only occasional constipation.  
However, during August 1998 VA examinations, the veteran 
reported intermittent diarrhea and constipation.  While the 
physical examination revealed no signs of pain or tenderness 
in the abdomen, each examination report indicates that the 
veteran took medication for his gastrointestinal disturbance, 
albeit apparently over-the-counter medication.  The Board 
finds that the symptoms as described in these reports more 
nearly approximate moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance and  abdominal 
distress, which supports a 10 percent rating under Diagnostic 
Code 7319.  The medical evidence clearly does not show severe 
colon syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
during this first period of time at issue.  Thus, a rating in 
excess of 30 percent under Code 7319 is not warranted.  Since 
the preponderance of the evidence is against this latter 
aspect of the veteran's claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra

On the other hand, the Board finds that the findings in the 
report of the November 2002 VA gastrointestinal VA 
examination warrant a 30 percent evaluation, effective 
November 27, 2002.  The veteran complained of symptoms that 
were worse than when he was examined in 1997 and 1998, he was 
on an unspecified prescription medication for severe 
abdominal pain, and he had lost weight.  His complaints were 
consistent with intermittent diarrhea and constipation.  On 
physical examination, the veteran had fairly marked left 
lower quadrant tenderness accompanied by wincing.  The Board 
finds that this disability picture warrants a 30 percent 
evaluation under Diagnostic Code 7319.  

A 30 percent rating is the maximum evaluation allowed for 
irritable colon syndrome under Diagnostic Code 7319.


Compression Fracture at T-11 with a Wedge Deformity of the
Anterior Vertebral Body

The veteran's 20 percent evaluation for compression fracture 
at T-11 with a wedge deformity of the anterior vertebral body 
was originally based on limitation of motion of the dorsal 
spine, under Diagnostic Code 5291, along with a demonstrable 
deformity of a vertebral body, under Diagnostic Code 5285.  
Service connection is in effect for disability of the 11th 
vertebra; it is not in effect for degenerative disc disease 
of the thoracic spine or any disability of the cervical or 
lumbar spine. 

In this regard, under the criteria effective prior to 
September 26, 2003, Diagnostic Code 5251 provided that 
moderate or severe limitation of the dorsal spine warrants a 
10 percent evaluation.  Residuals of a fracture of a 
vertebra, without cord involvement, with abnormal mobility 
requiring a neck brace, are evaluated in accordance with 
definite limited motion of muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  

Disability with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease with 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation; such disability with 
unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  Such disability 
with forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine, 
warrants a 30 percent evaluation. 

The General Rating Formula provides numerous Notes.  In 
pertinent part, Note (1) provides to evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under 
an appropriate diagnostic code.

Note (2) (See also Plate V) provides that for VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in Note (2). Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.

Note (4) provides to round each range of motion measurement 
to the nearest five degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
disability of the thoracic spine.  In this regard, the Board 
finds that none of the previous or any of the revised 
criteria are more favorable for the evaluation of this 
disability. 

The 20 percent rating for the veteran's disability of the 
thoracic spine includes a 10 percent rating based upon 
limitation of motion of the thoracic spine and a 10 percent 
rating based upon demonstrable deformity of a vertebral body.  
Turning to the prior rating criteria, a 10 percent rating is 
the maximum evaluation allowed under Code 5291 based upon 
limitation of motion of the dorsal spine.  The competent 
medical evidence is negative for evidence that the veteran 
has residuals of a fracture of a vertebra, without cord 
involvement, with abnormal mobility requiring a neck brace.  
Thus, an evaluation in excess of 10 percent for a 
demonstrable deformity of a vertebra is not warranted.  
Diagnostic Code 5285.  

Turning to the revised criteria, the competent medical 
evidence (consisting of the VA examinations dated in August 
1996, March 1997, November 1997, August 1998 and November 
2002) also fails to show that the veteran's thoracic pine 
disability is manifested by unfavorable ankylosis of the 
entire thoracolumbar spine (which would warrant a 50 percent 
evaluation); unfavorable ankylosis of the entire cervical 
spine, forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine (which would warrant a 40 percent 
evaluation).  The remaining criteria pertain to the cervical 
spine, which is not part of the veteran's service-connected 
disability of the thoracic spine. 

The Board has considered the veteran's complaints of back 
pain and acknowledges that the veteran does have some 
limitation of motion.  Nevertheless, the Board finds that the 
veteran's service connected thoracic spine disability does 
not warrant an evaluation in excess of 20 percent based upon 
limitation of motion, even with consideration of sections 
4.40 and 4.45 for functional loss, pursuant to the guidelines 
set forth in Deluca.  The Board finds that his symptoms, 
including pain, are adequately addressed and contemplated by 
the 20 percent evaluation under Diagnostic Codes 5285 and 
5291.  The range of motion for the thoracic spine does not 
support a rating in excess of 20 percent under any of the old 
or new rating criteria.  The evidence does not show that the 
veteran's pain results in additional limitation of motion, 
warranting an evaluation in excess of 20 percent, by 
approximating unfavorable ankylosis of the entire 
thoracolumbar spine, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  See the General Rating Formula.  
That is, there is no evidence of additional loss of motion 
due to pain supported by objective findings, or weakness, 
fatigue, incoordination or flare-ups of symptoms that result 
in additional loss of motion, to a degree that would support 
a rating in excess of 20 percent under any of the applicable 
rating criteria. 

Thus, the Board finds that the veteran's current 20 percent 
evaluation appropriately addresses his symptoms, and an 
evaluation in excess of 20 percent for limitation of motion 
due to pain, including consideration of sections 4.40, 4.45 
and 4.59, is not warranted.  DeLuca, 8 Vet. App. at 202.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra

Pes Cavus

Acquired claw foot, with great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, and definite tenderness 
under metatarsal heads is entitled to a 10 percent evaluation 
for bilateral or unilateral involvement.  Acquired claw foot, 
with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads is 
entitled to a 30 percent evaluation for bilateral 
involvement.  Diagnostic Code 5278.  In this regard, the 
normal range of ankle dorsiflexion is from zero to 20 
degrees.  38 C.F.R. § 4.71a, Plate II.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
pes cavus under Diagnostic Code 5278.  

In so finding, the Board recognizes that tenderness was noted 
on examination in November 1997 and November 2002.  However, 
the reports of the October 1996 and August 1998 VA 
examinations are negative for tenderness.  In October 2003, 
the VA examiner was unable to elicit tenderness on any art of 
the hind, mid- or forefoot.  Diagnostic Code 5278.

In addition, there is no evidence that the veteran's 
dorsiflexion of either ankle has been limited to the right 
angle.  Diagnostic Code 5278.  In October 1996, bilateral 
dorsiflexion was to 10 degrees.  It was noted to be normal or 
to 20 degrees on VA examination in November 1997, November 
2002 and October 2003. 

The August 1998 VA examination report provides that there was 
no evidence of hammertoe or claw foot deformity.  In the 
November 2002 VA examination report, the examiner noted that 
the veteran's pes cavus did not appear to be excessive.  In 
the October 2003 report, the examiner noted that the veteran 
might have had a slight bilateral pes cavus but it was not 
dramatic.  X-ray examination and bone scans were noted to be 
normal.  

The Board has considered the veteran's complaints of 
bilateral foot pain and flare-ups, and the October 2003 VA 
medical opinion that the veteran's history suggested a 
repetitive overuse injury in that whenever he increased his 
activity on his feet he had an increased amount of pain in 
the midfoot.  Nevertheless, the Board finds that the 
veteran's service connected pes cavus does not warrant an 
evaluation in excess of 10 percent, even with consideration 
of sections 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The Board finds that his 
symptoms, including pain, are adequately addressed and 
contemplated by the 10 percent evaluation for pes cavus under 
Diagnostic Code 5278.  The evidence does not show that the 
veteran's pain results in additional limitation of motion, 
warranting a 30 percent rating, by approximating bilateral 
limitation of dorsiflexion to the right angle.  That is, 
there is no evidence of additional loss of motion due to pain 
supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of symptoms that result in 
additional loss of motion, to a degree that would support a 
rating in excess of 10 percent under Diagnostic Code 5278.  
In addition, the Board notes that during the August 1998 VA 
examination, the veteran denied that his flare-ups resulted 
in functional impairment and noted that his daily activities 
were not affected.  Thus, the Board finds that the veteran's 
current 10 percent evaluation appropriately addresses his 
symptoms, and an evaluation in excess of 10 percent for pes 
cavus, due to pain, including consideration of sections 4.40, 
4.45 and 4.59, is not warranted.  DeLuca, 8 Vet. App. at 202.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra

Left Varicocele

The veteran's varicocele is rated under diseases of the 
digestive system, specifically, Diagnostic Code 7338 for an 
inguinal hernia.  See 38 C.F.R. § 4.114.  

By regulatory amendment effective July 2, 2001, changes were 
made to the schedular criteria for evaluating diseases of the 
digestive system.  Where the law or regulations governing a 
claim change while the claim is pending, as in the veteran's 
case, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Dudnick, 
supra.  In deciding such case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 38 
U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000.

In the veteran's case, neither version is more advantageous 
to the veteran in that the criteria for evaluating an 
inguinal hernia are identical in both the old and revised 
versions.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000 
& 2001).  Hence, there is no due process bar for the Board to 
proceed with the appeal.  See Bernard, supra.

Under Diagnostic Code 7338, a 10 percent rating is warranted 
for a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt. A 30 percent 
rating is warranted for a small recurrent postoperative, or 
unoperated irremediable, inguinal hernia, which is not well 
supported by a truss or is not readily reducible.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
the left varicocele.  The Board acknowledges that the 
veteran's varicocele and scrotum were described as large in 
the September 2003 VA examination report.  However, the 
pertinent VA examinations of record, dated in October 1996, 
November 1997, August 1998 and September 2003, are negative 
for any evidence that the veteran's varicocele, though large, 
has required, or resisted, any treatment such as reduction or 
a truss.  The competent medical evidence also indicates that 
the veteran's varicocele has not required surgical treatment.  
Therefore, an evaluation of 30 percent is not warranted under 
Diagnostic Code 7338.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra

Extrashedular Rating

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In  Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  The Court has held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Director 
of the Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board finds no evidence of any exceptional disability 
picture with respect to any of the service-connected 
disabilities at issue.  Although the veteran has complained 
of lateness to work, as well as having to leave the room 
while at work, there is no evidence in the claims file of 
particular circumstances that render impractical the 
application of the regular rating criteria to his bilateral 
knee disability, irritable bowel syndrome, residuals of a 
compression fracture of T-11, pes cavus, or left varicocele.  
There is no indication that any of these service-connected 
disabilities have required frequent periods of 
hospitalization.  There is no documentary evidence in the 
claims file that because of any of these disorders he has 
been uniquely economically harmed beyond the degree of 
disability anticipated by the assigned schedular evaluations.  
The veteran has submitted no employment records referring to 
any poor job performance, accidents, or inability to work 
stemming from his bilateral knee disability, irritable bowel 
syndrome, residuals of a compression fracture of T-11, pes 
cavus, or left varicocele. 

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no competent evidence is apparent from 
a review of the record before the Board that indicates marked 
interference with employment due to bilateral knee 
disability, irritable bowel syndrome, residuals of a 
compression fracture of T-11, pes cavus, or left varicocele.  

Therefore, the preponderance of the evidence is against a 
finding that the veteran's bilateral knee disability, 
irritable bowel syndrome, residuals of a compression fracture 
of T-11, pes cavus, or left varicocele  is exceptional in 
nature or causes a marked interference with employment as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  As there is no objective 
evidence showing that any of the service-connected 
disabilities at issue has a substantial impact on his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of extraschedular evaluation is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral ankle disorder is denied.

A compensable rating for arthralgia of the knees is denied.  

A 10 percent rating for irritable bowel syndrome, from June 
1, 1996 through  November 26, 2002, is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.

A 30 percent evaluation for irritable bowel syndrome, 
effective November 27, 2002, is granted, subject to the rules 
and regulations governing the award of monetary benefits.  

An evaluation in excess of 20 percent for a compression 
fracture at T-11 with a wedge deformity of the anterior 
vertebral body is denied.

An evaluation in excess of 10 percent for pes cavus is 
denied.

An evaluation in excess of 10 percent for a left varicocele 
is denied.


REMAND

The Board observes that during the pendency of this appeal 
there have been significant changes in the regulations 
pertaining to the evaluation of maxillary sinusitis.  
Effective October 7, 1996, 38 C.F.R. § 4.97 was changed and 
now includes new rating criteria for sinusitis, which may be 
found at Diagnostic Codes 6510 through 6514.  Under the 
revised criteria, chronic maxillary sinusitis is evaluated 
under the General Rating Formula for Sinusitis.  See 61 Fed. 
Reg. 46,720 (1996), codified at 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2004).

The veteran submitted his claim prior to October 7, 1996, and 
therefore the prior rating criteria are also applicable to 
his claim.  However, VA has applied only the General Rating 
Formula for Sinusitis.  In fact, VA has not provided the 
veteran notice of the prior criteria.  The Board further 
finds that the veteran should be afforded another VA 
examination for the purpose of determining the current status 
of his maxillary sinusitis.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(2004).

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO should provide the veteran 
notice of the prior rating criteria for 
evaluating sinusitis, effective prior to 
October 7, 1996.  38 C.F.R. § 4.97 (prior 
to October 7, 1996). 

2.  The veteran should be afforded a VA 
examination  for the purpose of 
determining the current status of his 
service-connected maxillary sinusitis.  
The clinician should specifically note 
whether the veteran's symptoms are severe 
versus mild or moderate; whether there is 
a history of frequent incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence; and whether there 
is a history of any surgeries and, if so, 
whether there were any postoperative 
complications (e.g., osteomyelitis).  The 
claims file should be provided to the 
examiner for review.  All indicated tests 
should be accomplished.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for 
entitlement to the assignment of an 
increased evaluation for maxillary 
sinusitis, evaluated as noncompensable 
prior to May 27, 1997, and 10 percent 
disabling, effective May 27, 1997.  As 
this claim involves initial ratings, the 
RO must consider whether "staged ratings" 
(i.e., difference percentage ratings for 
different periods of time, based on the 
facts found) are warranted for the 
veteran's multiple joint arthritis.  
Fenderson, supra.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



